Citation Nr: 1106123	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  8-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 
The Veteran had a hearing before the Board in November 2010 and 
the transcript is of record.

Claims of special monthly compensation due to aid and 
attendance and service connection for a low back disorder, 
headaches, a sinus disorder and a right ankle disorder 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran claims he has hepatitis C due to his service in 
Vietnam.

The Veteran testified before the Board in November 2010 and, at 
that time, provided private treatment records and a statement 
from his private physician, Dr. Hack, indicating that the 
Veteran's hepatitis C "may have" been acquired by his service 
in Vietnam.

This statement and the private treatment records attached to Dr. 
Hack's statement were not considered by the RO.  Rather, the last 
Supplemental Statement of the Case (SSOC) was issued in October 
2010.  These new medical records and medical opinion were 
provided by the Veteran in November 2010.  

If a SOC is prepared before the receipt of further evidence, a 
SSOC must be issued to the appellant, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In 
this case, the new evidence included private treatment records 
and a private opinion from Dr. Hack opining that the Veteran's 
hepatitis C may be attributed to his service in Vietnam.  The 
newly obtained evidence was not duplicative of evidence already 
associated with the claims file, and it is relevant to the issue.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case is 
returned to the RO for consideration and the issuance of a SSOC.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With regard to claims seeking entitlement to service connection 
for hepatitis C, VCAA notice should include a hepatitis 
questionnaire asking the Veteran what, if any, risk factors he is 
claiming he was exposed to while in the military.

The Veteran was provided notice letters in April 2006 and 
February 2008 notifying the Veteran of the information and 
evidence needed to substantiate his claim.  It does not appear, 
however, that either of these letters included the risk factors 
questionnaire.  Corrective action is required.

From the Veteran's various statements and testimony before the 
Board in November 2010, it appears the Veteran is mainly claiming 
he has hepatitis C as a result of in-service inoculations, which 
were given to soldiers in an unsanitary manner where needles were 
reused on multiple soldiers.

The Veteran also testified, however, as to having his wisdom 
teeth pulled while in the military.  It appears the Veteran may 
also be asserting his hepatitis C may be associated with Agent 
Orange exposure in Vietnam.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran claims he was diagnosed with hepatitis 
C in 2002 when he attempted to donate blood through the American 
Red Cross.  The Veteran's private treatment records indicate 
diagnostic confirmation of hepatitis C in 2006, nearly four 
decades after service.  VA outpatient treatment records also note 
the Veteran's diagnosis of hepatitis C.

The Veteran testified before the Board in November 2010 that he 
was not exposed to any hepatitis risk factors outside of his 
service in Vietnam.  He has no familial history of hepatitis and 
he never had a tattoo, blood transfusion, did drugs or otherwise 
participated in risky behavior.  The only risk factors he could 
think of related to inoculations in the military and tooth 
extraction in the military.

The Veteran's service treatment records do not confirm a finding 
of hepatitis C.  The records, however, do confirm the Veteran 
received many vaccinations during his military service, which 
included service in the country of Vietnam.  The Veteran's 
service treatment records further confirm he had wisdom teeth 
extracted during his military service.  Indeed, the Veteran's 
December 1968 separation examination noted that the Veteran's 
right jaw was swollen due to tooth extraction.  In August 1968, 
moreover, the Veteran was treated with 10 sutures for a deep cut 
to the right index finger.  Also noteworthy, the Veteran's 
December 1965 entrance examination notes the Veteran underwent 
many surgeries prior to his entry into the military, to include 
an appendectomy when he was 13 years old and a lobectomy when he 
was 16 years old.  

After service, as indicated above, the Veteran has been diagnosed 
with hepatitis C and his private physician, Dr. Hack, opined in a 
November 2010 statement that the Veteran's diagnosis "may be" 
attributed to his service in Vietnam.

The Board does not find Dr. Hack's opinion dispositive because 
the opinion is vague and speculative.  Dr. Hack does not explain 
what specific event or risk factor in Vietnam he attributes to 
the Veteran's diagnosis nor does Dr. Hack opine as to the 
etiology with any degree of certainty.  It is unclear, moreover, 
what facts or evidence Dr. Hack reviewed in rendering the opinion 
other than knowledge that the Veteran served in the country of 
Vietnam.  For these reasons, the Board does not find Dr. Hack's 
opinion determinative of the issue on appeal.  See, e.g. Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based 
on incomplete or inaccurate factual premise are not probative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding speculative or 
inclusive medical opinions are not probative).  

Dr. Hack's opinion, however, does raise some possibility that the 
Veteran's hepatitis C may be attributable to his service in 
Vietnam.  In light of the opinion and the risk factors raised in 
the service treatment records, the Board concludes a VA 
examination is necessary for a fair adjudication of the issue on 
appeal.

The AMC should also take this opportunity to obtain VA outpatient 
treatment records from January 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent court decisions, and any other 
applicable legal precedent for all issues 
enumerated above.  In particular, send the 
Veteran a corrective VCAA notice for the issue 
of hepatitis C, to include a hepatitis risk 
factor questionnaire.  

2.  Obtain the Veteran's medical records from 
the VA Medical Centers in Prescott, Arizona 
from January 2010 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facilities must provide 
a negative response if records are not 
available.

3.  Ask the Veteran to identify any and all 
private medical providers who he sought 
treatment for his hepatitis C, to include Dr. 
Hack, Dr. Hepps, Dr. Lawrence and any other 
private medical doctor or institution 
identified.  These medical records should then 
be requested, and the RO should specify that 
actual treatment records and hospitalization 
records, as opposed to summaries, are needed.  
All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

4.  After the above evidence is obtained, to the 
extent available, schedule the Veteran for an 
appropriate VA examination for his claimed 
hepatitis C  The physician should provide an 
opinion as to whether it is at least as likely as 
not that any liver disorder, to include hepatitis 
C, found is related to any incident of his 
military service, specifically commenting on the 
Veteran's in-service vaccinations, Vietnam 
service, treatment for tooth extraction and a cut 
finger with sutures, and his exposure to 
herbicides, to include Agent Orange.  Pertinent 
documents in the claims folder must be reviewed 
by the examiner and the examiner should provide a 
complete rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered to 
include the November 2010 private opinion 
rendered by Dr. Hack.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  Thereafter, readjudicate the Veteran's 
claim. If the claim remains denied, issue a 
SSOC to the Veteran and his representative, and 
they should be given an opportunity to respond, 
before the case is returned to the Board.  

The purposes of this remand are to complete the record, and to 
ensure due process. The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The Veteran is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





The claim must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

